 



Exhibit 10.14
KEEP WELL AGREEMENT
AGREEMENT, dated as of December 28, 2007 between AEGON USA, Inc. (“AUSA”) and
Merrill Lynch Life Insurance Company (“MLLIC”).
WITNESSETH:
WHEREAS, AUSA is a holding company indirectly owning 100% of MLLIC, and
WHEREAS, AUSA intends to continue to be an affiliated company of MLLIC and does
not intend directly or indirectly to pledge or otherwise dispose of any such
shares of stock; and
WHEREAS, the corporate interests of AUSA will be furthered and the value of
MLLIC will be preserved and potentially enhanced by it’s entering into this
Agreement.
NOW THEREFORE, the parties agree as follows:

1.   Maintenance of Tangible Net Worth: AUSA will cause MLLIC at all times to
have a Tangible Net Worth of at least $5 million. “Tangible Net Worth” shall
mean, as of the time of any determination thereof, the sum of (i) the par value
(or value stated on the books of MLLIC) of the common stock of all classes of
MLLIC plus (or minus in the case of a deficiency) (ii) the amount of the paid-in
capital and surplus of MLLIC all determined in accordance with accounting
principles as required by regulatory authorities and as in effect on the date of
determination.   2.   No Guarantee: This Agreement is not, and nothing herein
contained and nothing done pursuant hereto by AUSA shall be deemed to
constitute, a direct or indirect guarantee by AUSA of the payment of any debt or
other obligation, indebtedness or liability, of any kind or character
whatsoever, of MLLIC or its subsidiaries, if any.   3.   Modification and
Amendment: This Agreement may only be modified or amended in ways not less
favorable to MLLIC or its policyholders and only upon the mutual consent of both
parties.   4.   Duration and Termination: This Agreement shall have a duration
of three years only so long as MLLICNY is a wholly owned affiliate of AUSA. This
Agreement may be terminated by either party upon one year’s written notice to
such other party.   5.   Successors: The agreements herein set forth shall be
mutually binding upon, and inure to the mutual benefit of AUSA, MLLIC and their
respective policyholders and successors provided, however, that this agreement
creates no third party beneficiaries.   6.   Governing Law: This Agreement shall
be governed by and construed in accordance with the law of the State of Iowa.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

     
/s/ John T. Mallett
  /s/ James A Beardsworth
 
   
Merrill Lynch Life Insurance Company
  AEGON USA, Inc.

 